DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Remarks
This final office action is in response to the amendment filed on June 23, 2021.
Claims 1-41 are presented for examination.
Claims 31-41 are newly added claims.
Based on the amendment to the claims,  new final office action is issued, infra:

   			Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-30, 34 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Publication No. 20190014564 A1 and Lee hereinafter).

Regarding Claim 1, 15 and 29-30, Lee teaches a method of wireless communication performed by a first user equipment (UE), comprising:
encapsulating (i.e. reads on code such as generate .. instructing .. sidelink ... activation / realease) [Figure 14, whole Figure], into a link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025], upper layer signaling (i.e. signaling) Para [0103] and Para [0136] or managing a direct communication connection with a second UE (Figure 7, whole figure):

    PNG
    media_image1.png
    498
    363
    media_image1.png
    Greyscale


transmitting (transmitting) Para [0019], to the second UE, the link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025] including the upper layer signaling (i.e. upper layer ...transport) Para [0046].

Regarding Claim 34, Lee teaches a method of wireless communication performed by a first user equipment (UE), comprising:
One or more instructions that when executed by one or more processors of a user equipment (UE),  cause the processor (i.e. processor)  Para  [0300] to 

encapsulating (i.e. reads on code such as generate .. instructing .. sidelink ... activation / realease) [Figure 14, whole Figure], into a link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025], upper layer signaling (i.e. signaling) Para [0103] and 

    PNG
    media_image1.png
    498
    363
    media_image1.png
    Greyscale


transmitting (transmitting) Para [0019], to the second UE, the link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025] including the upper layer signaling (i.e. upper layer ...transport) Para [0046].

Regarding Claim 38, Lee teaches an apparatus for wireless communication, comprising: means for encapsulating (i.e. reads on code such as generate .. instructing .. sidelink ... activation / realease) [Figure 14, whole Figure], into a link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025], upper layer signaling (i.e. signaling) Para [0103] and Para [0136] or managing a direct communication connection with a second UE (Figure 7, whole figure)

    PNG
    media_image1.png
    498
    363
    media_image1.png
    Greyscale


means for transmitting (transmitting) Para [0019], to the second UE, the link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025] including the upper layer signaling (i.e. upper layer ...transport) Para [0046].

Regarding Claims 2 and 16, Lee teaches wherein a response message to the link layer sidelink management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X message transmission )  Para [0135] is triggered by the upper layer signaling (i.e. send a response message) Para [0058].

Regading Claims 3 and 17, Lee teaches wherein the link layer sidelink management message management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X 

Regarding Claims 4 and 18, Lee teaches wherein the link layer sidelink management message  management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X message transmission )  Para [0135] is a radio resource control message (i.e. radio resource control ...message) Para [0044],

Regarding Claims 5 and 19, Lee teaches further comprising: selectively receiving a response message for the link layer sidelink management message (i.e. send a response message) Para [0058]  and management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X message transmission )  Para [0135]  based at least in part on a content of the upper layer signaling (i.e. a higher layer signal, such as radio resource control (RRC). Para [0119],

Regarding Claims 6 and 20, Lee teaches further comprising: updating, with the second UE, a communication link based at least in part on a content of the upper layer signaling, wherein updating the communication link includes generating a context for the communication link (i.e. The two states are applied to UE and the MME. When 

Regarding Claims 7 and 21, Lee teaches wherein the link layer sidelink management message  management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X message transmission )  Para [0135] includes information identifying radio resource control layer handling of a quality of service flow a bearer associated with a sidelink communication link, or a combination thereof (i.e. through the Quality of Service required, by the Radio bearer) Para [0049].

Regarding Claims 8 and 22, Lee teaches wherein the link layer sidelink management message management message   (i.e. `sidelink SPS 

a link layer identifier (L2 ID) for a link layer identifier discovery procedure, an upper layer identifier associated with the upper layer signaling, a cause code, a service identifier, a communication type indicator, a quality of service indicator, a bearer profile, or a combination thereof (i.e. through the Quality of Service required, by the Radio bearer) Para [0049].

Regarding Claims 9 and 23, Lee teaches wherein the link layer sidelink management message management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X message transmission )  Para [0135]  is a radio resource control (RRC) connection management request or an RRC reconfiguration message (i.e. base station transmits a higher layer signal including an SPS cycle period, e.g., a radio resource control (RRC) signal to the UE) Para [0140],

Regarding Claims 10 and 24, Lee teaches wherein the link layer sidelink (i.e. management and operation of side link) Para [0172] management message management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for 

Regarding Claims 11 and 25, Lee teaches further comprising: maintaining, at an upper layer, a link handler identifying a sidelink communication link, a bearer over the sidelink communication link, or a combination thereof (i.e. upper layer) Para [0046].

Regarding Claims 12 and 26, Lee teaches (further comprising: maintaining, at a link layer, a state machine for each sidelink communication link (i.e. connected state in each cell because the UE has RRC connection) Para [0057],

Regarding Claims 13 and 27, Lee teaches wherein the link layer sidelink management message  management message   (i.e. `sidelink SPS process(/configuration)` and `uplink SPS process(/configuration)` may each be interpreted as an SPS process(/configuration) for supporting `PC5 link based V2X message transmission )  Para [0135] includes information to trigger a link layer identifier discovery procedure (i.e. monitoring discovery) Para [0100].

Regarding Claims 14 and 28, Lee teaches wherein the direct communication connection is at least one of an application layer communication connection, a PC5 signaling layer communication, a vehicle-to everything a V2X communication connection, or a combination thereof (i.e. V2X communication) Para [0203].

  	Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Joint Inventors

  	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 31-33, 35-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US Publication No. 20190014564 A1 and Lee hereinafter)  in  view of Parkvall et al. (U.S. Publication No.  20170331577 A1 and Parkvall hereinafter).

The teachings of Lee have been discussed supra.

Regarding Claims 31, 35 and 39, Lee does not expressly teach wherein the upper layer signaling comprises vehicle-to-everything (V2X) layer signaling or device to device (D2D) signaling, and wherein encapsulating the upper layer signaling comprises setting one or more bits within the link layer sidelink management message.  

Parkvall teaches wherein the upper layer signaling  (i.e. third Layer 2 data on a third physical data channel and receiving and processing fourth Layer 2 data on a fourth physical data channel, where the receiving and processing of the third Layer 2 data comprises the use of soft HARQ combining and the receiving and processing of the fourth Layer 2 data )  Para [0024] comprises:

vehicle-to-everything (V2X) layer signaling or device to device (D2D) signaling  (i.e. device-to-device (D2D) transmission)  Para [0903] and [0915],  and wherein 

 	It would have been obvious to one of ordinary skill in the art at the time of the invention modify  Lee to include  the upper layer signaling comprises vehicle-to-everything (V2X) layer signaling or device to device (D2D) signaling, and wherein encapsulating the upper layer signaling comprises setting one or more bits within the link layer sidelink management message and modify  the portion of the  data taught by  Parkvall because they are both from the analogous art of  improved energy efficiency  for user data minimization Para [0235] and (i.e. multiple services while maintaining low complexity and high efficiency)  Para [0534].  It is noted that the KSR ruling recommends references directed to similar subject matter to be combined.  

  	Regarding Claims 32, 36 and 40, Lee does not expressly teach  wherein the upper layer signaling comprises vehicle-to-everything (V2X) layer signaling or device to device (D2D) signaling. 
 
	Parkvall teaches vehicle-to-everything (V2X) layer signaling or device to device (D2D) signaling    (i.e. device-to-device (D2D) transmission)  Para [0903] and [0915].


	It would have been obvious to one of ordinary skill in the art at the time of the invention modify  Lee to include  vehicle-to-everything (V2X) layer signaling or device to device (D2D) signaling and modify  the portion of the  data taught by  Parkvall because they are both from the analogous art of  improved energy efficiency  for user data minimization Para [0235] and (i.e. multiple services while maintaining low complexity and high efficiency)  Para [0534].    It is noted that the KSR ruling recommends references directed to similar subject matter to be combined.  

  	Regarding Claims 33, 37 and 41, Lee does not expressly teach setting one or more bits  within the link layer sidelink management message.

	Parkvall teaches setting one or more bits (i.e. single 100-bit packet)  Para [0531]  within the link layer sidelink management message  (i.e. via a semi-persistent grant and exists on DL, UL, and sidelink (link between devices or between eNBs). PDCH can contain user data, DCI, CSI, hybrid-ARQ feedback, and higher-layer control messages.)  Para [0778].

It would have been obvious to one of ordinary skill in the art at the time of the invention modify  Lee to include  setting one or more bits  within the link layer sidelink management message and modify  the portion of the  data taught by  Parkvall because they are both from the analogous art of  improved energy efficiency  for user data minimization Para [0235] and (i.e. multiple services while maintaining low complexity and high efficiency)  Para [0534].    It is noted that the KSR ruling recommends .  


			Response to Arguments

Applicant argues that Lee does not  teach  Applicant’s claimed invention, “encapsulating, into a link layer sidelink management message, upper layer signaling for managing a direct communication connection with a second UE; and transmitting, to the second UE, the link layer sidelink management message including the upper layer signaling”.
Examiner disagrees.
Lee et al.   (US Publication No. 20190144564 A1) teaches encapsulating (i.e. reads on code such as generate .. instructing .. sidelink ... activation / realease) and  [Figure 14, whole Figure], into a link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025], upper layer signaling (i.e. signaling) Para [0103] and Para [0136] or managing a direct 
    PNG
    media_image1.png
    498
    363
    media_image1.png
    Greyscale


transmitting (transmitting) Para [0019], to the second UE, the link layer sidelink management (i.e. management and operation of side link) Para [0172] message (i.e. trigger message) Para [0025] including the upper layer signaling (i.e. upper layer ...transport) Para [0046] (emphasis added).

Therefore, Independent claims 1, 15, 29-30, 34 and 38, are not patentable.  Additionally, the dependent claims are not patentable for reasons stated in the rejections under 35 USC 102 and 103, see supra.
Accordingly, Examiner respectfully maintains the rejections under 35 USC 102 and 103 (see rejections, supra) for the reasons set forth above.  

This office action is made final.

   				
Conclusion


1.  Parkvall et al. (US Publication No.  20170331577 A1), “Network architecture, methods, devices for ta wireless communication network”, (May 13, 2016) (date appropriate).
2.  S. Lee et al. (US Publication 20190144564), “Terminal operation method in accordance with uplink SPS in wireless communication system and terminal using same”, (April 3, 2017) (date appropriate).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-1272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov